Per Curiam.
The Justices participating are equally divided on the question whether the mandatory order should be issued compelling the defendant to remove the sewer line already installed on the plaintiff’s lot. Therefore, the decision of the Superior Court denying the mandatory injunction is affirmed without the decision becoming a precedent. Sharp, J., while Superior Court Judge, heard a preliminary motion in this proceeding, and for that reason does not participate in this decision.
Affirmed.